Action for damages for personal injury suffered by plaintiff’s intestate while riding in an automobile owned by defendant Corroen and operated by defendant Carter. Judgment for the plaintiff affirmed, with costs. The proof discloses that the car operated by the defendant Carter at the rate of twenty-five miles an hour skidded to its right, left the concrete road and traveled a distance of twenty feet, in the course of which it traversed a five-foot dirt shoulder, hit a pole and came to rest against a fence. It appears that the skid from the road occurred on a curve or in the course of entering a left curve in the road. It was raining when the accident happened and the concrete pavement was wet. The jury were free to find that the skidding was due to negligent operation of the car by defendant Carter. They were free to find, in the light of their common knowledge, that the speed at which he was operating was excessive under the then prevailing weather and road conditions and the curve in the road, and that Carter, in conforming the course of the ear to the curve in the road, precipitated the skid as a consequence of making a turn or turns while operating the ear at an excessive rate of speed under the conditions *905then prevailing. The jury were free to find as indicated despite the testimony of the witness Donnelly that there were no skid marks on the road. Carswell, Johnston, Adel and Close, JJ., concur; Lazansky, P. J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that plaintiff failed to prove that the driver of the automobile did not use due care in its operation.